DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-6, 8-16, and 18-20 remain pending.
(b) Claims 7 and 17 have been canceled by the Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 11/18/21. The Applicant’s claims 1-6, 8-16, and 18-20 remain pending. The Applicant amends claims 1, 2, 6, 10, 11, 12, 16, and 20.

Response to Arguments
The Applicant’s arguments filed on 11/18/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On pages 8-12 of the Arguments/Remarks, the Applicant asserts the following argument that “claim 1 is patentable over the cited references at least because the person of ordinary skill in the art could not have combined the cited references to 
The Examiner finds Greuenbaum and Thomas do not teach the method to include: “determining, via the one or more processors, based upon the determination of the current location and the destination, an activation arrangement comprising a determination of a plurality of visual aid devices installed within the navigable environment to be activated to form a path between the current location to the destination” and “the particular image or color being specific to the person and being one of a plurality of respective images or colors each marking a respective path and destination for a respective one of a plurality of persons in the navigable environment,” as recited in claim 1.
However, the Examiner finds Velten teaches the use of images for marking a respective path and destination for persons in a navigable environment (Velten, Paragraph 0085 and Figure 2). Moreover, an aircraft or train generally has more than one exit, as a result the marking of a respective path to a destination may be individualized in a manner which provides the passenger with the quickest exit (Velten, Paragraphs 0077 and 0085 and Figure 2).
As a result, the Examiner finds Velten teaches “determining, via the one or more processors, based upon the determination of the current location and the destination, an activation arrangement comprising a determination of a plurality of visual aid devices installed within the navigable environment to be activated to form a path between the current location to the destination” and “the particular image or color being specific to 
Moreover, the Examiner finds Velten provides motivation, such that one of ordinary skill in the art would find it obvious to modify Greuenbaum and Thomas to arrive at the current claim 1 (i.e., without hindsight). Velten teaches that it would have been obvious to modify because marking of a respective path to a destination, such as an emergency exit allows passengers to more quickly find the quickest route (Velten, Paragraph 0085).
As a result, the Examiner finds one of ordinary skill in the art, provided the cited references before the effective filing date, would find it obvious to arrive at the Applicant’s instant claims. 
On pages 12 and 13, the Applicant asserts the dependent claims should be patentable by reason of dependency, wherein the current rejection fail to teach or suggest all limitations of the Applicant’s independent claims. The Examiner agrees, if the independent claims are found allowable, then the dependent claims by the reasoning of dependency would be found allowable. However, at this time, the Examiner finds the independent claims are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 10-12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenbaum et al. U.S. P.G. Publication 2017/0200355 (hereinafter, Gruenbaum), in view Thomas et al. DE102010033624A1 (hereinafter, Thomas), in further view of Velten et al. U.S. P.G. Publication 2014/0085337 (hereinafter, Velten).
Regarding Claim 1, Gruenbaum teaches a computer-implemented method of providing visual aid to a person within a navigable environment (optical signal (i.e., visual aid) to help passenger find a seat, Gruenbaum, Paragraph 0022), the method comprising: 
-receiving, at one or more processors, via a computing device disposed within the navigable environment, an indication of an intent of a person to navigate to a destination within the navigable environment (electronic data processing system (i.e., one or more processors) to navigate a person within a navigable environment such as an aircraft to find desired seat (i.e., a destination), Gruenbaum, Paragraph 0021; Paragraph 0050); 
-determining, via the one or more processors, a current location of the person within the navigable environment (determine current location of the person via the mobile phone to the near-field communication within the vehicle which is synchronized with data of the passenger seat management system, Gruenbaum, Paragraphs 0008 and 0022 and 0037); 
…
-causing, via the one or more processors, a mobile computing device of the person to display an indication of the particular image or color displayed via determined plurality of visual aid devices included in the activation arrangement (optical signal can be a flashing light (i.e., color light changing intensity) or it can also be pictorial (i.e., image) indicators such as arrows or other icons on his or her mobile device, Gruenbaum, Paragraphs 0022 and 0035).
It shall be noted that Gruenbaum teaches the use of both an optical light and the use of the passenger’s cell phone to help navigate passengers to their desired seat (Gruenbaum, Paragraphs 0022-0023). Moreover, Gruenbaum teaches a mobile (Gruenbaum, Paragraphs 0022 and 0035).
	However, Greuenbaum does not specifically teach the method to include: (1) the activating of the determined plurality of visual aid devices including the determined plurality of visual aid devices installed within the navigable environment to display a particular image or color, the particular image or color being one of a plurality of respective images or colors and (2) causing, via the one or more processors, activation of determined plurality of visual aid devices according to the activation arrangement using the particular image or color corresponding to the person.
Thomas teaches a plurality of visual aid devices (Thomas, Paragraph 0010). Moreover, Thomas teaches that the visual aid devices may be in the form of TFT, LED, or OLED (Thomas, Paragraphs 0013-0014). Having visual devices in said forms allows for the system to display either a particular color (e.g., red or green) or a particular image such as which section of seats are available for a particular person (Thomas, Paragraphs 0013-0015).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Gruenbaum to include the activating of the determined plurality of visual aid devices including the determined plurality of visual aid devices installed within the navigable environment to display a particular image or color, the particular image or color being one of a plurality of respective images or colors and causing, via the one or more processors, activation of determined plurality of visual aid devices according to the activation arrangement using the particular image or color corresponding to the person as taught by Thomas.
(Thomas, Paragraph 0004).
Greuenbaum and Thomas do not teach the method to include: (1) determining, via the one or more processors, based upon the determination of the current location and the destination, an activation arrangement comprising a determination of a plurality of visual aid devices installed within the navigable environment to be activated to form a path between the current location to the destination and (2) the particular image or color being specific to the person and being one of a plurality of respective images or colors each marking a respective path and destination for a respective one of a plurality of persons in the navigable environment.
	Velten teaches the use of images for marking a respective path and destination for persons in a navigable environment (Velten, Paragraph 0085 and Figure 2). Moreover, an aircraft or train generally has more than one exit, as a result the marking of a respective path to a destination may be individualized in a manner which provides the passenger with the quickest exit (Velten, Paragraphs 0077 and 0085 and Figure 2).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Greuenbaum and Thomas to include determining, via the one or more processors, based upon the determination of the current location and the destination, an activation arrangement comprising a determination of a plurality of visual aid devices installed within the navigable environment to be activated to form a path between the current location to the 
	It would have been obvious because having marking of a respective path to a destination, such as an emergency exit allows passengers to more quickly find the quickest route (Velten, Paragraph 0085).
Regarding Claim 2, Gruenbaum, as modified, teaches the computer-implemented method of claim 1, further comprising, after determining the activation arrangement: 
-continuously updating, via the one or more processors, the current location of the person while the person moves to the destination within the navigable environment (near-field communication device arranged in the vehicle to a mobile device of the passenger transmitting passenger-specific journey data from the mobile device to the near-field communication device, Gruenbaum, Paragraphs 0008 and 0022 and 0037), 
-wherein causing the activation the plurality of visual aid devices according to the activation arrangement comprises, for each particular visual aid device from among the plurality of visual aid causing each visual aid device of the one or more visual aid devices to activate based upon a determination that the visual aid device is within a predetermined proximity of the current location of the person (operating the optical signal such as a flashing light when the passenger is within visual range, Gruenbaum, Paragraphs 0022-0023)
Regarding Claim 4, Gruenbaum, as modified, teaches the computer-implemented method of claim 1, wherein identifying the current location of the person within the navigable environment comprises determining, via one or more wireless positioning devices, a location of a wireless communication device corresponding to the person (near-field communication device arranged in the vehicle to a mobile device of the (i.e., wireless positioning device) of the passenger transmitting passenger-specific journey data from the mobile device to the near-field communication device, Gruenbaum, Paragraphs 0008, 0022 and 0037).
Regarding Claim 5, Gruenbaum, as modified, teaches the computer-implemented method of claim 1, wherein the determination of the activation arrangement is based at least in part upon a determination of one or more environmental conditions within the navigable environment (operating the optical signal such as a flashing light when the passenger is within visual range (i.e., activation arrangement based on the environmental conditions), Gruenbaum, Paragraph 0022).
Regarding Claim 6, Gruenbaum, as modified, teaches the computer-implemented method of claim 1, wherein determining the activation arrangement comprises determining a lighting intensity of the plurality visual aid devices in the activation arrangement (optical signal can be a flashing light (i.e., color light changing intensity) or it can also be pictorial (i.e., image) indicators such as arrows or other icons on his or her mobile device, Gruenbaum, Paragraph 0022).
Regarding Claim 10, Gruenbaum, as modified, teaches the computer-implemented method of claim 1, wherein the person within the navigable environment is plurality of visual aid devices in the determined activation arrangement comprises a seatback unit corresponding to a second person located between the current location and the destination, and wherein causing activation of the plurality of visual aid devices according to the activation arrangement comprises causing a visual alert to be 32Attorney Docket No. 32045/53091displayed via the seatback unit to notify the second person of movement of the first person in the navigable environment (activation unit includes an optical signal, which can be in the seatback, alerting cabin (i.e., second passenger) that a seating passenger is nearby, Paragraphs 0021-0030 and Figures 4 and 6).
Regarding Claim 11, Gruenbaum teaches a computing system comprising: 
-one or more processors (electronic data processing system (i.e., one or more processors) to navigate a person within a navigable environment such as an aircraft to find desired seat, Gruenbaum, Paragraph 0021); and 
-one or more computer memories storing computer-executable instructions that (computer device running computer program (i.e., stored on computer memory), Gruenbaum, Paragraph 0033), when executed via the one or more processors, cause the computing system to: 
-receive, via a computing device disposed within the navigable environment, an indication of an intent of a person to navigate to a destination within the navigable environment (electronic data processing system (i.e., one or more processors) to navigate a person within a navigable environment such as an aircraft to find desired seat, Gruenbaum, Paragraph 0021 and 0050); 
(determine current location of the person via the mobile phone to the near-field communication within the vehicle which is synchronized with data of the passenger seat management system, Gruenbaum, Paragraphs 0008, 0022 and 0037); 
…
-cause, a mobile computing device of the person to display an indication of the particular image or color displayed via the determined plurality of visual aid devices included in the activation arrangement (optical signal can be a flashing light (i.e., color light changing intensity) or it can also be pictorial (i.e., image) indicators such as arrows or other icons on his or her mobile device, Gruenbaum, Paragraphs 0022 and 0035).
It shall be noted that Gruenbaum teaches the use of both an optical light and the use of the passenger’s cell phone to help navigate passengers to their desired seat (Gruenbaum, Paragraphs 0022-0023). Moreover, Gruenbaum teaches a mobile device can display arrows or other icons on the mobile device to help navigate the end user to a desired seat (Gruenbaum, Paragraphs 0022 and 0035).
	However, Greuenbaum does not specifically teach the system to include: (1) the activating of the determined plurality of visual aid devices including the determined plurality of visual aid devices installed within the navigable environment to display a particular image or color, the particular image or color being one of a plurality of respective images or colors and (2) causing, via the one or more processors, activation of determined plurality of visual aid devices according to the activation arrangement using the particular image or color corresponding to the person.
Thomas teaches a plurality of visual aid devices (Thomas, Paragraph 0010). Moreover, Thomas teaches that the visual aid devices may be in the form of TFT, LED, or OLED (Thomas, Paragraphs 0013-0014). Having visual devices in said forms allows for the system to display either a particular color (e.g., red or green) or a particular image such as which section of seats are available for a particular person (Thomas, Paragraphs 0013-0015).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Gruenbaum to include the activating of the determined plurality of visual aid devices including the determined plurality of visual aid devices installed within the navigable environment to display a particular image or color, the particular image or color being one of a plurality of respective images or colors and causing, via the one or more processors, activation of determined plurality of visual aid devices according to the activation arrangement using the particular image or color corresponding to the person as taught by Thomas.
It would have been obvious because helping a passenger find an occupied seat via visual displays helps shorten the entry and exit process (Thomas, Paragraph 0004).
Greuenbaum and Thomas do not teach the system to include: (1) determining, via the one or more processors, based upon the determination of the current location and the destination, an activation arrangement comprising a determination of a plurality of visual aid devices installed within the navigable environment to be activated to form a path between the current location to the destination and (2) the particular image or color being specific to the person and being one of a plurality of respective images or colors each marking a respective path and destination for a respective one of a plurality of persons in the navigable environment.
	Velten teaches the use of images for marking a respective path and destination for persons in a navigable environment (Velten, Paragraph 0085 and Figure 2). Moreover, an aircraft or train generally has more than one exit, as a result the marking of a respective path to a destination may be individualized in a manner which provides the passenger with the quickest exit (Velten, Paragraphs 0077 and 0085 and Figure 2).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Greuenbaum and Thomas to include determining, via the one or more processors, based upon the determination of the current location and the destination, an activation arrangement comprising a determination of a plurality of visual aid devices installed within the navigable environment to be activated to form a path between the current location to the destination and the particular image or color being specific to the person and being one of a plurality of respective images or colors each marking a respective path and destination for a respective one of a plurality of persons in the navigable environment as taught by Velten.
	It would have been obvious because having marking of a respective path to a destination, such as an emergency exit allows passengers to more quickly find the quickest route (Velten, Paragraph 0085)
Regarding Claim 12, the Applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 2.
Regarding Claim 14, the Applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 4.
Regarding Claim 15, the Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 5.
Regarding Claim 16, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 6.
Regarding Claim 20, the Applicant’s claim has similar limitations to claim 10 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 10.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenbaum et al. U.S. P.G. Publication 2017/0200355 (hereinafter, Gruenbaum), in view Thomas et al. DE102010033624A1 (hereinafter, Thomas), in further view of Velten et al. U.S. P.G. Publication 2014/0085337 (hereinafter, Velten), in further view of Boin U.S. P.G. Publication 2011/0010135 (hereinafter, Boin)
Regarding Claim 3, Gruenbaum, as modified, teaches the computer-implemented method of claim 1.
	Gruenbaum does not teach the method to include a biometric device, and wherein receiving the indication of the navigation intent via the one or more processors comprises: (i) receiving biometric data obtained via the biometric device, and (ii) determining an identity of person within the navigable environment based upon received the biometric data.
	Boin teaches the use of a biometric device to determine biometric parameters of a passenger and using the biometric data to determine passenger destination in the aircraft (Boin, Paragraphs 0057-0059, 0067-0080, and Figure 3). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Gruenbaum to include a biometric device, and wherein receiving the indication of the navigation intent via the one or more processors comprises: (i) receiving biometric data obtained via the biometric device, and (ii) determining an identity of person within the navigable environment based upon received the biometric data as taught by Boin.
	It would have been obvious because incorporating the biometric data allows for size and constraint acquisition and an optimized layout calculated for the position of passengers and seating (Boin, Paragraphs 0067-0080).
Regarding Claim 13, the Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenbaum et al. U.S. P.G. Publication 2017/0200355 (hereinafter, Gruenbaum), in view Thomas et al. DE102010033624A1 (hereinafter, Thomas), in further view of Velten et al. U.S. P.G. Publication 2014/0085337 (hereinafter, Velten), in further view of Cremers et al. U.S. P.G. Publication 2015/0015024 (hereinafter, Cremers).
Regarding Claim 8, Gruenbaum, as modified, teaches the computer-implemented method of claim 1.
	Gruenbaum does not teach the method to include determining the activation arrangement further comprises determining one or more audial aid devices to be activated within the navigable environment, and wherein the method further comprises causing the one or more audial aid devices to activate according to the activation arrangement to guide the person from the current location to the destination.
	Cremers teaches the use of audial aid devices to help passengers (e.g., visually impaired passengers) gather information such that the passenger can find their designated seat (Paragraph 0078 and Figure 6).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Gruenbaum to include determining the activation arrangement further comprises determining one or more audial aid devices to be activated within the navigable environment, and wherein the method further comprises causing the one or more audial aid devices to activate according to the activation arrangement to guide the person from the current location to the destination as taught by Cremers.
(Cremers, Paragraph 0077).
Regarding Claim 9, Gruenbaum, as modified, teaches the computer-implemented method of claim 1.
	Gruenbaum does not teach the method to include determining the activation  arrangement further comprises determining one or more haptic aid devices to be activated within the navigable environment, and wherein the method further comprises causing the one or more haptic aid devices to activate according to the activation arrangement to guide the person from the current location to the destination.
Cremers teaches the use of haptic aid devices to help passengers (e.g., visually impaired passengers) gather information such that the passenger can find their designated seat (Paragraph 0077-0078 and Figure 3).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Gruenbaum to include determining the activation arrangement further comprises determining one or more haptic aid devices to be activated within the navigable environment, and wherein the method further comprises causing the one or more haptic aid devices to activate according to the navigation pattern to guide the person from the current location to the destination as taught by Cremers.
It would have been obvious because it allows passengers who may be visually impaired find their seats quicker helping in the boarding process (Cremers, Paragraph 0077)
Regarding Claim 18, the Applicant’s claim has similar limitations to claim 8 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 8.
Regarding Claim 19, the Applicant’s claim has similar limitations to claim 9 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667          

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667